Citation Nr: 0805670	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  00-22 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to Agent Orange (AO) 
exposure.  


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1954 to 
November 1974.  The veteran died on March [redacted], 1988.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision in which the RO 
declined to reopen the appellant's claim for service 
connection for the cause of the veteran's death, as a result 
of exposure to herbicides.  The appellant filed a notice of 
disagreement (NOD) in August 2000, and the RO issued a 
statement of the case (SOC) in September 2000.  The appellant 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2000.

In May 2001, the Board reopened the appellant's claim for 
service connection for the cause of the veteran's death, and 
remanded to the RO the claim for service connection, on the 
merits, for further development, to include obtaining VA and 
private medical records and for Veterans Claims Assistance 
Act of 2000 (VCAA) notice.  The RO completed the requested 
action and continued to deny the claim.  

In October 2003, the Board remanded the claim for RO review 
of newly submitted evidence.  After completion of the 
requested actions in the remand, the RO continued denial of 
the claim (as reflected in the March 2005 supplemental 
statement of the case (SSOC)) and returned the matter to the 
Board for further appellate consideration.  

In July 2005, the Board denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
appellant appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In September 2006, 
the Court granted the parties' joint motion for remand, 
vacating the Board's decision, and remanding the claim to the 
Board for further proceedings consistent with the joint 
motion.  

In November 2006, the Board remanded  the appellant's claim 
for service connection for the cause of the veteran's death 
to the RO (via the Appeals Management Center (AMC), in 
Washington, DC)) for action consistent with the joint motion.  
After accomplishing further action, the RO continued denial 
of the appellant's claim (as reflected in the January 2007 
SSOC).

In May 2007, the Board again remanded the appellant's claim 
to the RO via the AMC.  After accomplishing the requested 
development, the RO continued the denial of the appellant's 
claim (as reflected in the August 2007 SSOC).  

As a final preliminary matter, the Board notes that the 
appellant has been represented by The American Legion during 
the course of her appeal, as reflected in a February 1997 
Appointment of Veterans Service Organization as Claimant's 
Representative (VA Form 21-22).  In October 2005 the RO 
received a fee agreement and power of attorney appointing 
Michael A. Leonard as the appellant's attorney.  The 
appellant subsequently submitted an Appointment of Individual 
as Claimant's Representative (VA Form 21-22a) naming Michael 
A. Leonard in August 2007.  The Board recognizes the change 
in representation.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The veteran's death certificate lists his immediate cause 
of death as adenocarcinoma of the duodenum; no other 
condition leading to the immediate cause is noted.

3.  At the time of the veteran's death in March 1988, service 
connection was in effect for bilateral sensorineural hearing 
loss, assigned a noncompensable rating from March 14, 1984.

4.  While the veteran served in Vietnam during the Vietnam 
era, and is, thus, presumed to have been exposed to AO during 
service, adenocarcinoma of the duodenum is not among the 
disabilities recognized by VA as etiologically related to AO 
exposure.  

5.  Adenocarcinoma of the duodenum was first manifested many 
years following separation from service, and the only medical 
opinion on the question of a relationship between such 
adenocarcinoma and the veteran's military service weighs 
against the claim.

6.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131, 1310, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of  
the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not  
yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).    

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, June 2001, November 2006, and June 2007 post-
rating letters provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
claim for service connection for the cause of the veteran's 
death, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The November 2006 and June 2007 
letters specifically informed the appellant to submit any 
evidence in her possession pertinent to the claim on appeal, 
thus satisfying the fourth element of the duty to notify.  

After issuance of the June 2001, November 2006, and June 2007 
letters, and opportunity for the appellant to respond, the 
August 2007 SSOC reflects readjudication of the claim.  
Hence, the appellant is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The Board points out that, although the above-referenced 
letters do not specifically include a statement of the 
conditions for which the veteran was service-connected at the 
time of his death, this omission did not prejudice the 
appellant, as the record reflects that "any defect was cured 
by actual knowledge" that the veteran was service-connected 
for hearing loss at the time of his death.  See Sanders v. 
Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007).  

In reaching this determination, the Board notes that the 
September 2006 Joint Motion for Remand specifically noted 
that the July 2005 Board decision denied service connection 
for the cause of the veteran's death on a direct basis 
because it found that there was no medical nexus opinion 
relating the veteran's adenocarcinoma of the duodenum to his 
service-connected hearing loss.  The Board further notes that 
the appellant's attorney has represented her since October 
2005, and the Court has held that, in determining whether 
prejudice resulted from insufficient notice, a claimant's 
representation by counsel, although it does not alleviate 
VA's obligation to provide compliant notice, must be 
considered in determining whether she has been prejudiced.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2007).  The 
Overton Court noted that ethical obligations require that an 
attorney communicate with the client and zealously represent 
the client's interest, and added, "[I]t is not unreasonable 
to conclude that an appellant's attorney is acting with the 
full authority and knowledge of his client and thus, to 
attribute to his client the attorney's actions and 
communications."  Id. at 438.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service treatment 
records from Womack Army Medical Center, VA medical records, 
and January and August 2007 VA medical opinions addressing 
the cause of the veteran's death.  Also of record and 
considered in connection with the claim are various 
statements provided by the appellant and by her former 
representative and her attorney, on her behalf.  

In correspondence received in February 2007, the appellant's 
attorney asserted that it was not clear from the January 2007 
medical opinion whether the VA physician who reviewed the 
claims file and rendered an opinion, Dr. Brice, had the 
credentials required by the Board's remand order.  The 
November 2006 remand instructed that the veteran's claims 
file be forwarded for review by a physician with expertise in 
gastrointestinal disorders (or other appropriate VA 
physician) at a VA medical facility.  While neither the 
January nor August 2007 opinions from Dr. Brice indicate that 
he has expertise in gastrointestinal disorders, there is no 
indication that Dr. Brice lacks competence or is in any way 
unable to render an objective medical opinion regarding the 
possibility of a nexus between the veteran's adenocarcinoma 
of the duodenum and his in-service gastrointestinal 
complaints.  In fact, the August 2007 opinion from Dr. Brice, 
in particular, considers both the medical evidence and the 
appellant's assertions, and provides a detailed rationale for 
the conclusion reached.  Based on the foregoing, the Board 
finds that VA has complied with the November 2006 remand 
directives, as Dr. Brice is clearly an appropriate VA 
physician.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).  

The Board notes that the veteran's death certificate 
indicates that he died in a nursing home.  In a letter 
received in July 2001, an official from the medical records 
department of the private nursing home where the veteran died 
stated that none of his terminal records were currently 
available, as they had been routinely destroyed after seven 
years.  Significantly, neither the appellant nor her former 
representative or current attorney has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence that has not been obtained.  In August 2001, the 
appellant notified the RO that no known autopsy of the 
veteran was performed, and she requested that her claim be 
adjudicated based on the evidence of record.  In May 2004, 
the appellant notified the RO that she had no additional 
information to submit in connection with her appeal.  In 
October 2006 and July 2007 correspondence, the appellant's 
attorney reiterated that she had no additional evidence or 
argument.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

During the veteran's lifetime, service connection was 
established for bilateral sensorineural hearing loss, rated 
as noncompensable.  
 
The veteran's death certificate indicates that the immediate 
cause of his death was adenocarcinoma of the duodenum.  No 
other conditions are listed as leading to the immediate cause 
of death.  The appellant contends that the veteran's 
adenocarcinoma of the duodenum was caused by AO exposure in 
service, and that the veteran had a stomach disorder in 
service, the symptoms of which continued until his death.   

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii). 
 
If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma). 
38 C.F.R. § 3.309(e).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the aforementioned 
conditions.

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically been determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (1996).  

The veteran's service medical records are negative for 
findings of adenocarcinoma of the duodenum, however, they 
include numerous gastrointestinal complaints from 1958 to 
1974, including nausea, gas, dry heaves, constipation, 
cramps, diarrhea, abdominal pain, and indigestion, with 
findings of indigestion, gas, enteritis, possible duodenal 
ulcer disease, hiatal hernia, irritable bowel syndrome, and 
rule out gastroenteritis. 

The veteran's service medical records indicate that he served 
in the Republic of Vietnam during the Vietnam Era; thus, 
herbicide exposure is presumed.  However, adenocarcinoma of 
the duodenum is not among the disabilities recognized by VA 
as associated with herbicide exposure.  Although, in a March 
2000 statement, the appellant asserted that the veteran had 
soft tissue cancer (adenocarcinoma of the duodenum) as a 
result of AO exposure, adenocarcinoma is not among the 
disabilities listed as being included in the term "soft-
tissue sarcoma."  See 38 C.F.R. § 3.309(e).  Further, 
gastrointestinal tract tumors are among the diseases that the 
Secretary has determined are unrelated to herbicide exposure 
(see 68 Fed. Reg. 27,630 (May 20, 2003)).  Hence, presumptive 
service connection for the cause of death, based on the 
veteran's presumed AO exposure, is not warranted.  

The Board notes that, notwithstanding the presumptive 
provisions, service connection for claimed residuals of 
exposure to AO also may be established by showing that a 
disorder resulting in disability is, in fact, causally linked 
to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-
64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. 
§ 3.303.  

In this case, however, the post-service treatment records do 
not include any competent evidence or opinion even suggesting 
a medical relationship between the veteran's adenocarcinoma 
of the duodenum and his presumed AO exposure or his service-
connected sensorineural hearing loss, and neither the 
appellant nor her former representative or current attorney 
has presented, identified, or alluded to the existence of any 
such evidence.  

Post-service treatment records reflect that in September 1984 
the veteran presented to the hospital with massive upper 
gastrointestinal hemorrhage and was found on endoscopy to 
have a bleeding tumor in the duodenum.  Biopsy of the tumor 
revealed adenocarcinoma.  In October 1984 he underwent a 
Whipple resection, cholecystectomy, vagotomy, 
pancreaticojejunostomy, end to end, choledochojejunostomy, 
end to end, and roux en y gastrojejunostomy.  The 
postoperative diagnosis was carcinoma of the duodenum.  In 
August 1987 the veteran presented to the Womack Army Medical 
Center with a chief complaint of lower abdominal pain.  He 
was hospitalized until November 1987.  The discharge 
diagnoses included recurrent adenocarcinoma of duodenum, 
unresectable.  No etiological opinion was provided.  The plan 
was for the veteran to be transferred to the Fayetteville VA 
Medical Center (VAMC) for terminal care.  

From November 1987 to February 1988, the veteran was 
hospitalized at the Fayetteville VAMC for adenocarcinoma of 
the duodenum.  During his hospital course, it was felt that 
he would not benefit from further radiation therapy or 
chemotherapy, so it was planned to transfer him to 
intermediate care, if possible, a nursing home.  The 
discharge diagnoses were adenocarcinoma of the duodenum, 
cachexia/malnutrition secondary to anorexia, degenerative 
joint disease, and singultus.  

The death certificate indicates that the veteran died at a 
private nursing home on March [redacted], 1988 at the age of 56.  The 
immediate cause of death was identified as adenocarcinoma of 
the duodenum.  No other conditions were listed as underlying 
causes of death.  

In an August 1988 statement, the appellant reported that the 
veteran had severe stomach problems after his return from 
Vietnam.  In a February 1997 statement, she asserted that the 
veteran's death from cancer was caused by his exposure to AO 
in Vietnam.  She added that he suffered from numerous stomach 
and intestine complaints from the time he left Vietnam until 
his death, and she believed that these complaints were early 
symptoms of the cancer that killed him.  In a December 2001 
statement, she reported that, when the veteran returned from 
Vietnam in 1969, he was very sick and always complained about 
stomach pain.  

The appellant contends that the veteran continued to 
experience stomach symptoms, which he experienced in service, 
from his separation from service until his death.  In the 
Joint Motion, the parties pointed out that the appellant is 
competent to relate the symptoms she witnessed.  See Joint 
Motion, p. 5, citing Epsiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The parties further pointed out that the types 
of evidence that "indicate" that a current disability "may 
be associated" with military service include credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  See Joint Motion, 
pp. 5-6, citing McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

As such, in January 2007, a VA physician, Dr. Brice, reviewed 
the veteran's claims file and noted that it was clear that 
the veteran was malnourished at the time of his death, as one 
of the diagnoses noted during his 1987 hospitalization was 
cachexia and malnutrition secondary to anorexia.  Regarding 
the question of whether or not the veteran's in-service 
gastrointestinal symptoms caused or contributed to carcinoma 
of the duodenum, Dr. Brice noted that these symptoms occurred 
many years prior to the onset of his duodenal cancer, and 
that his symptoms were nonspecific and not at all suggestive 
of any underlying malignant entity, rather, they were benign 
dyspeptic type symptoms or gastroenteritis type symptoms.  He 
added that, if these were a contributing cancer, they were 
likely dormant for 10 to 15 years, and then the cancer became 
apparent in 1984, however, this was unlikely, and, in fact, 
this was not even a reasonable hypothesis.  He opined that 
the symptoms the veteran had in service in no way caused his 
carcinoma of the duodenum which was present in 1984 and led 
to his death.  Rather, after his resection, the veteran came 
down with metastatic disease, which he ultimately died from.  

Because Dr. Brice did not acknowledge that the appellant's 
statements were considered in forming his opinion, he again 
provided an opinion in August 2007.  He acknowledged that he 
had reviewed the chart in its entirety, including all of the 
available information regarding the veteran's medical and 
surgical history, as well as the veteran's wife's 
correspondence regarding his health during the 15 years after 
his military career.  Dr. Brice noted that the veteran died 
as a result of adenocarcinoma of the duodenum and that, 
although the cause of duodenal cancer was unknown, it was 
felt that cancer arises from polyps as it does in the colon.  
He added that some polyps have more malignant potential than 
others, and that polyps do not cause symptoms and that any 
polyps that the veteran could have possibly had could not be 
attributed to his functional gastrointestinal disturbance.  
Simply put, the polyps do not cause the symptoms and the 
symptoms do not cause the polyps.  

Dr. Brice added that it would require speculation to 
correlate the veteran's chronic symptoms to development of 
polyps and carcinoma of the duodenum.  Namely, one would have 
to speculate that the symptoms represented celiac disease, 
which is a chronic illness manifested by chronic diarrhea and 
functional problems, but more often than not, is associated 
with weight loss and evidence of malnutrition which the 
veteran did not have.  He added that the veteran did not have 
a diagnosis of celiac disease, so this was excluded aside 
from speculation.  

Dr. Brice concluded that the medical evidence did not support 
that the symptoms the veteran had in service caused the 
carcinoma of the duodenum or substantially or materially 
contributed to the cause.  He added that carcinoma of the 
duodenum can cause digestive symptoms with abdominal pain, 
generally in the later stages, but that the veteran's 
symptoms had been chronic and going on for many years, so it 
was impossible to say when the symptoms of carcinoma of the 
duodenum began to manifest.  He stated that, regardless, the 
veteran's carcinoma of the duodenum was not likely caused by 
his longstanding gastrointestinal symptoms for the reasons 
stated above.  

The Board acknowledges that the appellant has reported, as 
she is competent to do, her observation of a continuity of 
symptomatology of the veteran's gastrointestinal symptoms 
since service.  However, such report must be weighed against 
the medical evidence.  Cf.  Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006).  

The January and August 2007 opinions from Dr. Brice, which 
both conclude that it is not at least as likely as not that 
the veteran's in-service gastrointestinal complaints caused 
or contributed to the adenocarcinoma of the duodenum which 
caused his death, constitute the only medical opinions on the 
question of a nexus between the veteran's in-service 
gastrointestinal complaints and the adenocarcinoma of the 
duodenum which caused his death.  The appellant has not 
presented, identified, or even alluded to the existence of a 
contrary medical opinion, that is, one that even suggests a 
nexus between the veteran's death and his in-service 
gastrointestinal complaints.  

The Board has also considered the fact that where a veteran 
served continuously for 90 days or more during a period of 
war or during peacetime service after December 31, 1946 and a 
malignant tumor becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In this case, however, there is no medical evidence that 
adenocarcinoma of the duodenum was manifested within the 
first post-service year, rather, the first post-service 
diagnosis of adenocarcinoma of the duodenum is in September 
1984, almost 10 years after separation from service.  The 
Board also points out that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992). 

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's assertions, 
advanced in written statements, to include those prepared by 
her former representative and her attorney on her behalf.  
However, this claim turns on the matter of whether there 
exists a medical relationship between the veteran's service 
and the cause of his death-a matter about which a layperson 
without the appropriate medical training and expertise is not 
competent to render a persuasive opinion.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for the cause of the veteran's death, to 
include as due to AO exposure, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


